DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

To date, no information disclosure statement has been made of record byApplicant. Applicant is invited to submit any and all known pertinent prior art, ifany is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc. 
Drawings
The drawings received 11/18/2019 are acceptable for examination purposes.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/11/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-14   are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,632,538 to Yamazaki in view of KR 10201500500081 to Shin (Shin machine translation) and further in view of US 2019/0112500 to Berger (Berger).
Regarding claim 1, Yamazaki discloses a method for manufacturing a pouch-type (col. 8, ln4, Fig. 32) battery cell, the method comprising: disposing one or more electrode pairs between a first pouch layer and a second pouch layer (Fig. 5, Fig. 33), wherein each pouch layer includes an aluminum layer (col.55, ln. 16, Fig. 2), sealing the first pouch layer and the second pouch layer along a peripheral seal path to form a peripheral seal joining the first pouch layer and the second pouch layer to form a pouch with an outer edge encasing the anode and the cathode (col 2, ln. 35-50, Fig. 5).
Yamazaki does not expressly discloses applying a photocatalytic polymer coating precursor to the outer edge of the pouch, wherein the photocatalytic polymer coating precursor comprises one or more photo-initiators, one or more acrylates, and one or more polyamines; and photo-curing the photocatalytic polymer coating precursor to form a conformal edge coating.
Shin teaches a method for manufacturing a pouch-type battery (Title), having electrode pairs between a first pouch layer and a second pouch layer (Fig. 3, i.e. the step of disposing one or more electrode pairs between a first pouch layer and a second pouch layer  is disclosed wherein each pouch layer includes an aluminum layer (para 5),  the step of heat sealing peripheral seal joining the first pouch layer and the second pouch layer to form a pouch with an outer edge encasing the anode and the cathode (para 23). In addition, Shin teaches the step of coating of the entire surface of the battery (para 24) of UV (i.e. photo-curing) polymer (para 24-27) and the step of curing said polymer (para 15) to form a waterproof coating, including a conformal edge coating (Fig.1,2).  Moreover, Shin teaches that such polymer may include epoxy acrylate, therefore acrylate is one of the precursors of the UV curable polymer. Shin teaches that coating can prevent an electrolyte leaking from the battery as well as protect the battery case from aggressive environment such as acidic or basic atmosphere. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of Yamazaki with the step of coating of the battery cell, including outer edge  , as taught by Shin(outer circumferential surface, para 14), because such modification would prevent an electrolyte leaking from the battery as well as protect the battery case from aggressive environment  such as acidic or basic  atmosphere and as such improve safety  of the battery.
Yamazaki in view of Shin does not expressly disclose a step of applying a photocatalytic polymer coating precursor wherein the photocatalytic polymer coating precursor comprises one or more photo-initiators, one or more acrylates, and one or more polyamines.
Berger teaches a radiation curable coating composition (Title, Abstract), the composition comprising diamines (Abstracts), acrylates (para 113) and UV photo-initiator (para 125, re claim 2) following a curing step (para 204). Berger teaches that the use said composition would allow to obtain coating with high hardness, very good flexibility and good chemical resistance with very good adhesion to different substrates (para 4). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yamazaki in view of Shin  with the step of applying photocatalytic precursors of Shin with the step involving curable composition of  Berger (i.e. replace curable mixture of Shin with curable mixture of Berger) in order to obtain coating with high hardness, very good flexibility and good chemical resistance with very good adhesion to different substrates (para 4).
Regarding claim 3, modified Yamazaki discloses 2,2-dimethoxy-2-phenylacetophenone (Berger, para 128).
Regarding claim 4, modified Yamazaki discloses that amount of the photo-initiators can be in the range of 0.05% to 5.0%, (Berger, para 132), depending on the composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. It would have been obvious to one having ordinary skill in the art at the time the invention was file e to optimize the amount pf the photo-initiators, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claim 5, modified Yamazaki discloses diaminopropane (Berger, para 75).
Regarding claim 6, modified Yamazaki   does not expressly disclose wherein the one or more polyamines comprise about 15 wt.% to about 30 wt.% of the photocatalytic polymer coating precursor. However, Berger teaches that the amount of the amine in the composition depend on number of amino groups and molecular weight of the amine, which affect molecular weigh and as such property of formed composition. It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was file to optimize the amount of amine component in the composition depending on number of amino groups and molecular weight in order to obtain coating with high hardness, very good flexibility and good chemical resistance with very good adhesion to different substrates (para 4).
Regarding claim 7: since mixing components A 1) -A 7) of the composition is carried out consequently (Berger para 155-156), the formation of the urethane acrylate oligomers and one or more acrylate monomers is inherently present.  
Regarding claim 8, modified Yamazaki discloses hexanediol diacrylate (Berger, para 110).
Regarding claim 9, modified Yamazaki   does not expressly disclose wherein the one or more polyamines comprise about 70 wt.% to about 85 wt.% of the photocatalytic polymer coating precursor. However, Berger (para 144-152) teaches that the amount of the acrylate in the composition depend on number of functional groups and molecular weight of the acrylate, which affect molecular weight and as such property of formed coating. It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was file to optimize the amount of acrylate c in the composition depending on number of amino groups and molecular weight in order to obtain coating with high hardness, very good flexibility and good chemical resistance with very good adhesion to different substrates (para 4).
Regarding claim 10, modified Yamazaki   discloses the step of UV curing (Berger, Abstract, para 246).
Regarding claim 11, modified Yamazaki   does not expressly disclose the photocatalytic polymer coating precursor photo- cures to form the conformal edge coating in under 15 seconds. However, Berger teaches, that curing time depend on desired thickness of the coating and further procession steps in which the film surface comes into direct contact with another article or is worked on mechanically (Berger, para 205). In another words, Berger clearly teaches that the time of UV curing step is a result effective variable. It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was filed to optimize the time of UV curing step depending on desired thickness of the coating or further use of coated surface to obtain coating with high hardness, very good flexibility and good chemical resistance with very good adhesion to different substrates (para 4).
Regarding claim 12, modified Yamazaki discloses a heat-sealing adhesive layer (Yamazaki, claim 1, Fig. 15).
Regarding claim 13, modified Yamazaki discloses wherein each of the one or more electrode pairs comprises an anode including an anode current collector and a cathode including a cathode current collector (Yamazaki, col. 2, ln. 35-55).
Regarding claim 14, modified Yamazaki discloses wherein electrically coupling an anode tab to the one or more anode current collectors within the pouch and electrically coupling a cathode tab to the one or more cathode current collectors within the pouch, wherein the anode tab and the cathode tab each extend outward from the peripheral seal of the pouch (Yamazaki, col. 2, ln. 35-55, Fig. 5, 44).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure KR 10-2012-0048407
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727